JUDGMENT
Aquilino, Judge:
This court’s slip op. 94-36 of March 3,1994 herein, 18 CIT 139, having granted, in part, a motion by the plaintiff for summary judgment and having remanded to the defendant entries numbered D77-00056170 and D77-00070528 for consideration of reclassification of their merchandise under HTS subheading 0902.20.00 (1990); and the defendant having now reported to the court that the aforesaid entries have been reliquidated and that duties paid have been refunded to the plaintiff; and the defendant, as a result thereof, having requested that this case be discontinued; Now, therefore, after due deliberation, it is
Ordered, adjudged and decreed that this case be, and it hereby is, formally dismissed.